Citation Nr: 1624119	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a functional bowel disorder, to include as secondary to service-connected disabilities.

2.  Whether the reduction in disability rating for posttraumatic stress disorder (PTSD) (also claimed as anxiety, mood swings, night sweats, memory problems, sleep disturbance, and speech difficulty) from 50 percent to 30 percent effective July 11, 2014 was proper.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his colleague S.H.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from June 1988 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and August 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board previously remanded the issue of entitlement to service connection for a functional bowel disorder, to include as secondary to service-connected disabilities in June 2013, January 2014, and December 2014.

In April 2010 the Veteran testified at a hearing at the St. Petersburg RO before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Veteran elected to have another hearing before the undersigned VLJ at the Central Office in Washington, DC, in April 2013.  Transcripts of both hearings have been prepared and added to the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Functional Bowel Disorder

Regrettably, another remand is necessary for proper development of this issue.  In December 2014 the issue of entitlement to service connection for a functional bowel disorder, to include as secondary to service-connected disabilities was remanded for a new VA examination to confirm any diagnosable gastrointestinal conditions and determine whether any of them were at least as likely as not attributable to his military service.  The VA examiner was also to determine whether any diagnosable gastrointestinal conditions were caused or aggravated by his medication taken for service-connected joint disabilities.  Lastly, the VA examiner was to determine whether the Veteran's chronic intestinal symptoms were manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

The Veteran underwent VA examination pursuant to the Board's December 2014 Remand directives in May 2015, and an addendum opinion was provided in December 2015.  In May 2015, the Veteran was diagnosed with lymphocytic colitis, and the VA examiner opined that the Veteran's bowel disability was not at least as likely as not etiologically related to his period of active military service, to include the claimed chemical exposure in service.  The VA examiner noted in his rationale that the records failed to show any diagnosable condition or disability from 1988 to 2014.  In the addendum opinion from December 2015 the VA examiner opined that the Veteran's diagnosed condition was not caused or aggravated by medications taken over the years for service-connected joint disabilities, because the Veteran's anti-inflammatory medication may have caused some upper gastrointestinal problems but no lower gastrointestinal problems.  

The Board finds that these opinions are lacking in sufficient rationale for several reasons.  The VA examiner noted in the May 2015 VA opinion that the Veteran did not have any diagnosable gastrointestinal condition or disability from 1988 to 2014.  However, this is not consistent with the medical evidence.  When the Veteran underwent VA examination in July 2008, he complained of having diarrhea and loose stools for over three years, and he was diagnosed with functional diarrhea.  Additionally, when the Veteran underwent VA examination in February 2011 he complained of loose stools since 2000, and he was diagnosed with irritable bowel syndrome.  In July 2013 the Veteran underwent VA examination and complained of diarrhea since 1995, although there was no diagnosis of a gastrointestinal disorder.  The Board finds that remand is warranted to consider these gastrointestinal complaints and diagnoses.

In addition, the VA examiner opined in December 2015 that the Veteran's condition was not caused or aggravated by medications because those medications would cause upper gastrointestinal problems, but not lower gastrointestinal problems.  However, in a treatment note from November 2002, the Veteran was advised that his use of Motrin would put him at risk for a gastrointestinal bleed.  The requested opinion should reconcile the December 2015 opinion with the November 2002 VA treatment note warning of the danger of a gastrointestinal bleed.

Lastly, the VA opinions did not address whether the Veteran's chronic gastrointestinal symptoms, to include chronic diarrhea, are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf.  A Board Remand imposes upon VA's Secretary a duty to ensure compliance with the terms of the Remand.  When the AOJ fails to comply, the Board must return the claims file for completion of the previously requested action.  Stegall v. West, 11 Vet. App. 268 (1998).  

PTSD and TDIU

In an August 2014 rating decision, the AOJ decreased the Veteran's disability rating for PTSD from 50 percent to 30 percent, effective July 11, 2014, and denied the Veteran's claim for entitlement to a TDIU.  In December 2014 the Veteran submitted a written statement construed as a Notice of Disagreement.  The record does not indicate that a Statement of the Case has been issued.  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Remand is therefore required for these issues so that the Veteran may be issued a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the Board notes that the Veteran receives continuous treatment through VA, the Board finds that the RO should obtain and associate with the file VA treatment records dated from June 2015 to present. 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2015 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  After the above development is completed, the claims file, to include a copy of this Remand, should be returned to the VA examiner who issued the May 2015 and December 2015 VA opinions (or an appropriate substitute if unavailable).  The VA examiner should render an opinion on the following:

a)  Whether the Veteran's lymphocytic colitis is at least as likely as not (a 50 percent or better probability) attributable to his military service, the Veteran's Gulf War service, claimed symptoms since service, claimed in-service chemical exposure, or any other incident of his military service.  In rendering this opinion, the VA examiner should specifically comment on the Veteran's complaints of diarrhea and loose stools during his VA examinations in July 2008, February 2011, and July 2013, and his diagnoses of functional diarrhea in July 2008 and irritable bowel syndrome in February 2011.

b)  Whether the Veteran's lymphocytic colitis is caused or aggravated by medications, including Motrin, taken for his service-connected joint disabilities.  In rendering this opinion, the VA examiner should consider the November 2002 treatment note that suggested that the Veteran could have gastrointestinal bleeding due to these medications.

c)  Whether the Veteran's chronic gastrointestinal symptoms, to include chronic diarrhea, are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf.

The examiner is requested to provide a complete rationale for any opinion expressed.  If necessary, schedule the Veteran for another VA examination.

3.  Thereafter, readjudicate the issue of entitlement to service connection for a functional bowel disorder, to include as secondary to service-connected disabilities.   If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

4.  Issue the Veteran a Statement of the Case and notify him of his appellate rights with respect to the issues of whether the reduction in disability rating for PTSD (also claimed as anxiety, mood swings, night sweats, memory problems, sleep disturbance, and speech difficulty) from 50 percent to 30 percent effective July 11, 2014 was proper, and entitlement to a TDIU, and remind him that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to these issues, return the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




